DETAILED ACTION
The instant application having Application No. 17/237,989 filed on April 22, 2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,990,648.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent comprise the same and/or more specific limitations as the examined claims, and therefore anticipate the examined claims.
To demonstrate, Claim 21 of the examined application is compared with Claim 1 of the reference patent in the following table:
Examined Application 17/237,989
Reference Patent 10,990,648

21. An apparatus to perform machine learning operations, the apparatus comprising: 

a hardware accelerator to perform a convolution operation associated with a first kernel based on a transform associated with a second kernel.

1. An apparatus to perform machine learning operations, the apparatus comprising: 

a hardware accelerator to perform a Winograd convolution for a first kernel size using a Winograd transform associated with a second kernel size; 

the hardware accelerator including a register to store a value for the second kernel size, the second kernel size configurable via an interface to the register, the interface to the register provided by the hardware accelerator.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 21, it recites perform[ing] a convolution operation associated with a first kernel based on a transform associated with a second kernel.  
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations cover mathematical calculations, relationships, and/or formulas.  For instance, (Winograd) transform and convolution operations explicitly comprise mathematical calculations.  See e.g. Figures 16-17, Paragraphs 0148-0150, and Tables 1 and 2 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical
application.  The claim additionally recites an apparatus comprising a hardware accelerator to perform the recited mathematical calculations.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  For instance, the claim fails to include any detail as to the structure of the claimed hardware accelerator, or how it functions to perform the recited calculations.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Moreover, the Examiner notes that the recitation of “to perform machine learning operations” in the preamble is not considered an additional element as it merely recites an intended use.  See MPEP § 2111.02.  Such preamble phrases do not impart a patentable distinction as they merely state an intention, and thus do not integrate the abstract idea into a practical application because they do not impose a limit on the scope of the claim.  Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea, i.e. the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor or generic computer component to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 21 is not patent-eligible under 35 U.S.C. 101.

As per Claims 22-25, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 21, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 22 and 25 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim(s) any less abstract, that impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Thus, the claims do not qualify as a practical application under Prong Two of Step 2A and do not provide an inventive concept under Step 2B.
Claims 23 and 24 recite storing one or more values in one or more registers, and writing input and kernel data to memory associated with the hardware accelerator.  However, the register(s) and “memory” are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as storing data.  Moreover, each merely operates to generically store data that is either input to or generated by the claimed abstract idea.  Thus, under Prong Two of Step 2A, the claimed register/memory amounts to no more than mere instructions to apply the judicial exception using generic computer components, and the step of storing data comprises insignificant extra-solution activity, which fails to integrate the claim(s) into a practical application.  Under Step 2B, the “one or more registers” or “memory” amounts to no more than mere instructions to apply the exception using generic computer components, and furthermore, storing data in a memory is well-understood, routine, conventional activity that fails to quality as significantly more than the judicial exception.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
Accordingly, Claims 22-25 are not patent-eligible under 35 U.S.C. 101.

As per Claim 26, it recites perform[ing] a convolution operation associated with a first kernel based on a transform associated with a second kernel.  
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations cover mathematical calculations, relationships, and/or formulas.  For instance, (Winograd) transform and convolution operations explicitly comprise mathematical calculations.  See e.g. Figures 16-17, Paragraphs 0148-0150, and Tables 1 and 2 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical
application.  The claim additionally recites a hardware accelerator of a computing device to perform the recited mathematical calculations.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  For instance, the claim fails to include any detail as to the structure of the claimed hardware accelerator, or how it functions to perform the recited calculations.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea, i.e. the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor or generic computer component to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 26 is not patent-eligible under 35 U.S.C. 101.

As per Claims 27-30, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 26, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  
Claims 27-30 recite the same limitations as in Claims 2-5, respectively.  Thus, the claims are rejected under the same rationale as presented in the rejections of Claims 2-5, respectively, above.

As per Claim 31, it recites perform[ing] a convolution operation associated with a first kernel based on a transform associated with a second kernel.  
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations cover mathematical calculations, relationships, and/or formulas.  For instance, (Winograd) transform and convolution operations explicitly comprise mathematical calculations.  See e.g. Figures 16-17, Paragraphs 0148-0150, and Tables 1 and 2 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical
application.  The claim additionally recites a computer-readable medium storing instructions which cause a computing device to perform the recited mathematical calculations.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea, i.e. the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor or generic computer component to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 31 is not patent-eligible under 35 U.S.C. 101.

As per Claims 32-35, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 31, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  
Claims 32-35 recite the same limitations as in Claims 2-5, respectively.  Thus, the claims are rejected under the same rationale as presented in the rejections of Claims 2-5, respectively, above.

Claims 31-35 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a signal, per se.

Claim 31 recites “a computer-readable medium having stored thereon instructions…”.  However, the specification fails to explicitly define the term “computer-readable medium”.  Without a corresponding definition in the specification or the claims that explicitly limits the term to non-transitory embodiments, it must be interpreted as inclusive of transitory forms of signal transmission which can store instructions and are readable by a machine, such as a carrier wave or transmission wave, which are drawn to a form of energy.  Energy is not one of the four categories of invention.  Therefore, the claim is directed to non-statutory subject matter.
A claim(s) drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

As per Claims 32-35, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason(s) stated above.  The claims are dependent on Claim 31, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-29, and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brothers (US 2017/0344876, hereinafter Brothers ‘876).

As per Claim 21, Brothers ‘876 discloses an apparatus to perform machine learning operations, the apparatus comprising: a hardware accelerator to perform a convolution operation associated with a first kernel based on a transform associated with a second kernel (Title, Abstract, Figures 1-2 and Paragraphs 0002-0003, 0019-0020 and 0028-0029, a system architecture that performs convolutions for neural network applications performs a Winograd transform on an input map and a weight kernel, i.e. first kernel, and performs convolution operations using the transformed input map and the transformed kernel, i.e. second kernel).

As per Claim 22, Brothers ‘876 discloses the apparatus of claim 21, wherein the convolution operation comprises a Winograd convolution operation, and wherein the transform comprises a Winograd transform (Title, Abstract, Figures 1-2 and Paragraphs 0002-0003, 0019-0020 and 0028-0029, a system architecture that performs convolutions for neural network applications performs a Winograd transform on an input feature map and a weight kernel, i.e. first kernel, and performs convolution operations using the transformed feature map and the transformed kernel, i.e. second kernel).

As per Claim 23, Brothers ‘876 discloses the apparatus of claim 21, wherein the hardware accelerator comprises one or more registers to store one or more values associated with the first and second kernels (Figure 2 and Paragraphs 0040-0041, the Request Assembly Unit (RAU) directs transformed feature map data elements and corresponding transformed weight kernel values into accumulator registers, wherein the transformed weight kernel values are associated with the non-transformed weight kernel).

As per Claim 24, Brothers ‘876 discloses the apparatus of claim 21, wherein the hardware accelerator is further to write input data and kernel data to memory associated with the hardware accelerator (Figure 2 and Paragraphs 0040-0041, the Request Assembly Unit (RAU) directs transformed feature map data elements and corresponding transformed weight kernel values into accumulator registers).

As per Claim 26, Brothers ‘876 discloses a method comprising: performing, by a hardware accelerator of a computing device, a convolution operation associated with a first kernel based on a transform associated with a second kernel (Title, Abstract, Figures 1-2 and Paragraphs 0002-0003, 0019-0020 and 0028-0029, a system architecture that performs convolutions for neural network applications performs a Winograd transform on an input map and a weight kernel, i.e. first kernel, and performs convolution operations using the transformed input map and the transformed kernel, i.e. second kernel).

As per Claims 27-29, they are method claims comprising the same limitations as recited in Claims 22-24, respectively.  Thus, Claims 27-29 are rejected under the same rationale as presented in the rejections of Claims 22-24 above.

As per Claim 31, Brothers ‘876 discloses a computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising: performing, by a hardware accelerator of the computing device, a convolution operation associated with a first kernel based on a transform associated with a second kernel (Title, Abstract, Figures 1-2 and Paragraphs 0002-0003, 0018-0020 and 0028-0029, software and/or instructions that cause a system architecture to perform convolutions for neural network applications by performing a Winograd transform on an input map and a weight kernel, i.e. first kernel, and performing convolution operations using the transformed input map and the transformed kernel, i.e. second kernel).

As per Claims 32-34, they are medium claims comprising the same limitations as recited in Claims 22-24, respectively.  Thus, Claims 32-34 are rejected under the same rationale as presented in the rejections of Claims 22-24 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers ‘876 in view of Brothers (US 2018/0336462, hereinafter Brothers ‘462).

As per Claim 25, Brothers ‘876 does not explicitly disclose the apparatus of claim 21, wherein the convolution operation is performed for multiple kernel strides associated with the first and second kernels.
However, Brothers ‘462 teaches performing neural network convolution operations for multiple kernel strides associated with a first and second kernel, and by performing the Winograd transform method (Abstract and Figure 4 and Paragraphs 0002, 0027, 0031, 0038, a convolution operation with an input stride greater than one is transformed into convolution operations with a stride of 1, wherein the input kernel is sub-divided/decomposed and may be Winograd transformed into a plurality of second kernels).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the optimized input stride convolution of Brothers ‘462 with the Winograd-based convolution of Brothers ‘876 with because the optimized input stride method/architecture provides additional functionality by supporting arbitrary sized input strides, provides reduced hardware cost and complexity, and explicitly implements the Winograd convolution method, such as the method taught by Brothers ‘876 (see Brothers ‘462, Paragraph 0019).

As per Claim 30, it recites a method comprising the same limitations as recited in Claim 25.  Thus, Claim 30 is rejected under the same rationale as presented in the rejection of Claim 25 above.

As per Claim 35, it recites a medium comprising the same limitations as recited in Claim 25.  Thus, Claim 35 is rejected under the same rationale as presented in the rejection of Claim 25 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2019/0130250) – discloses performing Winograd-based convolution(s) with a plurality of kernels by determining a pruning index for simultaneously pruning corresponding values within the plurality of kernels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182